The Court
enquired whether proof could be made of the time when the negro was born, and being answered that it could not, they were clearly of opinion that he should be discharged, because it lies on the owner to prove that he was registered according to law, and it does not appear by the registry itself whether or not it was made within six months from the birth of the child.
N. B. The Court gave no decided opinion whether parol evidence would have been admissible to supply the defect in', the register. But the Chief Justice and Brackenridge J. inclined to the opinion that it might, because such proof would have been consistent with the register. ■